Citation Nr: 1440087	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine and right and left knee disabilities.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine and right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2013, the Veteran presented testimony during a hearing before a Veterans Law Judge (VLJ).  During the hearing, the Veteran submitted additional evidence to the Board, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. 
§ 20.1304 (2013).  The Board accepts this evidence for inclusion in the record.  However, because the recording of the hearing was of poor quality, he was scheduled for another Board hearing.  This hearing before the undersigned VLJ took place in June 2014.  A transcript of the hearing has been associated with the Veteran's claims folder. 

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the delay that will occur as a result of remanding, rather than immediately deciding, these claims, but this additional action is necessary to ensure the record is complete.  

At the outset, the Board notes that the Veteran's VA treatment records appear to be incomplete.  On remand his complete records should be obtained, as described below.

In addition, the Veteran was afforded VA joints and spine examinations in February 2008.  However, an additional medical opinion is required as the examiner did not address whether the Veteran's neck and left shoulder disorders were caused or aggravated by his extended use of a manual wheelchair, crutches, a walker, etc.  A remand is necessary to afford the Veteran a new examination, preferably by a different VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include, but not limited to, all records associated with his emergency room visits due to falls; all records associated with his left shoulder surgery in December 2006; all records associated with a fall whereby he injured his cervical spine in 2003, and all records dated since October 2007.   

2.  Thereafter, schedule the Veteran for a VA orthopedics/spine examination, preferably with an examiner other than the examiner who performed the February 2008 examination.  The examination report(s) must indicate a review of the physical and virtual claims file and the examiner(s) must note that the claims files were reviewed.  

All relevant diagnostic tests should be conducted.  

The examiner(s) must identify all current disorders of the cervical spine.

The examiner(s) must identify all current disorders of the left shoulder, to include degenerative joint disease, tendonitis, bursitis, etc.  

For each diagnosis, the examiner(s) is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it was either: (a) caused by, or (b) aggravated by, the Veteran's degenerative disc disease of the lumbar spine and right and left knee disorders.

In providing these opinions, the examiner(s) must address the Veteran's repeated falls due to his low back and knee disorders; his extended use of a manual wheelchair, crutches, a walker, and a cane due to his low back and knee disorders; alteration in his gait and posture, to include a left-sided list (see VA exam dated 9/29/98), due to his low back and knee disorders; and the strain caused by having to use his upper extremities for moving and mobility, due to his low back and knee disorders.  

The examiner(s) must also consider the VA treatment records showing left shoulder surgery in December 2006 and a fall injuring the left shoulder in November 2013, as well as the Veteran's complaints of neck pain since a fall in 2003.

A complete rationale for all opinions expressed must be included in the examination report(s).

3.  Next, review the examination report(s) to ensure it complies with the previous instructions and, if it does not, return it to the examiner(s) for correction.  

4.  Finally, readjudicate each claim on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

